DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references of record are Kobayashi (JP 2008178984), Yoshida (US 2013/0291890), and Sakoh (US 2016/0355638).
Claim 1 recites two limitations that distinguish it over the prior art of record, “applying a composition containing fluoropolyether to a release layer” and “wherein the fluoropolyether is free from a hydrolyzable group.”
Kobayashi (JP 2008178984) does teach a fluoropolyether for use in transferring a pattern, however, the fluoropolyether of Kobayashi is not applied to a release layer but is actually applied to directly to the mold. There is no additional release layer mentioned in Kobayashi. 
Further, the fluoropolyether of Kobayashi contains a number of hydrolyzable or hydroxyl groups which allow the fluoropolyether to chemically bond with the surface of the stamper. As previously noted, not only is the fluoropolyether of the present applicant not touching the stamper, the fluoropolyether is also not supposed to chemically bind with the release layer or stamper surface due to the absence of the hydrolyzable group, see [0003] of the instant application. 
Another notable reference in the art of pattern forming is Yoshida (US 2013/0291890).  Yoshida [0023] discloses a patterned mold with a fluorine release layer. Yoshida [0041]-[0045] 
	Sakoh (US 2016/0355638) relates to a fluoropolyether containing layer for use as an anti-fouling layer for the prevention of contaminants, see [0004]. Sakoh [0005] further discloses that the fluoropolyether substances are low-adhesion to other surfaces, such as substrates.  Although it would not have been outside the bounds of a person of ordinary skill in the art to coat a substrate surface with a low-adhesion, fluoropolyether anti-fouling agent to prevent contamination and, Sakoh provides no motivation as to why an additional release layer would be needed between the fluoropolyether and substrate. Further, [0015] discloses a hydrolyzable group. Thus, Sakoh does not teach the limitations of claim 1.
	Neither Kobayashi, Yoshida, nor Sakoh, provide any teaching or motivation of “applying a composition containing fluoropolyether to a release layer” or “wherein the fluoropolyether is free from a hydrolyzable group” and thus do not teach the limitations of claim 1. Claim 1 is found to have allowable subject matter over the prior art of record. Likewise, since they depend from claim 1, claims 2-5 are also allowable. 
Response to Arguments
The rejections under 35 USC 112(b) and (d) are withdrawn in response to the amendments and arguments filed 5/27/2021. Applicant amended claims 5 and 6 to remove the hydrolyzable groups as discussed in the interview conducted on 4/8/2021. Applicant also provided data which shows that a carbon-fluorine bond has a dissociation energy that is greater than that of carbon-hydrogen, carbon-chlorine, or carbon-oxygen which means that the C-F bond in a fluorinated alkylene or alkane group would not be a hydrolyzable group as previously 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        

/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744